Citation Nr: 1509442	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service in the United States Army from October 1964 to November 1967, including service in the Republic of South Vietnam.  He passed away in March 2008; the appellant was married to the Veteran at the time of his death.  In January 2013, at the age of 60, the appellant remarried.   

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the claim on appeal, and a claim for dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  

In April 2012, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing convened at the RO.  A transcript of the hearing has been included in the record.  

In August 2012, the Board denied the claim for DIC benefits pursuant to 38 U.S.C.A. § 1318, and remanded for additional development the claim for service connection for cause of death.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the May 2013 Supplemental Statement of the Case (SSOC) and has been considered pursuant to the appellant's June 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  

As noted in the Board's August 2012 remand, the appellant raised certain issues during her April 2012 testimony before the Board regarding whether previous VA decisions addressing the assigned disability rating for service-connected posttraumatic stress disorder (PTSD) should be revised or reversed on the grounds of clear and unmistakable error (CUE).  As this issue has not been adjudicated by AOJ, the Board does not have jurisdiction over the issue.  It is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the August 2012 remand, the Board requested that additional efforts be made to obtain and include in the claims file medical records pertaining to treatment the Veteran received prior to his death in March 2008.  

In response, the appellant submitted two VA Forms 21-4142 authorizing the AOJ to seek information from two medical institutions (Willow Creek Family Medical Center and the K'ima:w Medical Center).  In October 2012 letters to the institutions, the AOJ requested medical records pertaining to the Veteran "during January 2009."  Each institution subsequently replied that it did not have medical records pertaining to the Veteran "during January 2009."  This is understandable because the Veteran died in March 2008.  

Another effort should be made to include in the claims file relevant medical evidence from the two institutions listed by the appellant in the VA Forms 21-4142 submitted in October 2012.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, an additional effort should be made to obtain and include in the claims file medical evidence pertaining to two additional medical institutions.  VA medical records in the claims file - dated between March and July 2008 - detail the end-of-life treatment the Veteran received prior to his death.  These records indicate that the Veteran was treated in the days before his death at Mad River Community Hospital and St. Joseph's Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask her to complete VA Forms 21-4142 to authorize the release of evidence to VA from the Mad River Community Hospital and St. Joseph's Medical Center.  

The AOJ should once again contact the Willow Creek Family Medical Center and the K'ima:w Medical Center, pursuant to the executed VA Forms 21-4142 submitted by the appellant in October 2012.  Any outstanding medical evidence pertaining to treatment the Veteran received prior to his March 2008 death should be requested.   

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results, and should be given opportunity to submit the requested records.  38 C.F.R. § 3.159 (2014).  

2.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2014); see Stegall, supra. 

3.  Following completion of the above actions, the AOJ should review the evidence and determine whether service connection for the cause of death of the Veteran is warranted.  If any determination remains adverse to the appellant, she and her representative should be provided a SSOC that contains any additional evidence, citations of applicable laws and regulations not previously provided, and the reasons and bases for the decision.  The appellant and her representative should be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







